DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-13 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/26/21.
	The traversal is addressed in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites a “the method as in Claim 15”, but claim 15 is for a system. It is assumed as a typo.
	Claim 17 recites two modules, but there is no structural interconnection between them, without which they are just duplicates of the same device. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-21 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Taylor et al (US 7,803,274), or in the alternative, under 35 USC 103 as unpatentable over Taylor in view of Sirkar et al. (US 2007/0107884).
	
    PNG
    media_image1.png
    772
    966
    media_image1.png
    Greyscale


In a similar invention, Fig. 5 of Sirkar is copied herein, which is self-explanatory. It has a cylindrical shell with and delivery conduit axial to the cylinder having outlet restrictive perforations, which are larger towards the mid-point: see [0065], for the express of having uniform flow throughout.


    PNG
    media_image2.png
    549
    1351
    media_image2.png
    Greyscale


The membrane in both Taylor and Sirkar [0017] are hydrophobic hollow fibers, potted at the ends as claimed.
Claims 15 and 16: the variation of hole sizes are as addressed above. The midpoint in Taylor is the actual midpoint of the tube 12. 
Claim 17: the claim only duplicates the tunits. Having more than one unit is not a patentable invention.
Claims 18-21: series and/or parallel interconnection of plural units is not patentable, but obvious to one of ordinary skill; one would have plural units to increase the capacity of the apparatus.

Claim 17 is rejected under 35 U.S.C. 102(a1) as being anticipated by Sirkar et al. (US 2007/0107884).
As seen in Sirkar, figure 5, these claims are anticipated. Claims 17 and 18 differ from claim 14 in that the second end of the conduit is not defined, and there are two units. Not having a second end opening make the claims anticipated by Sirkar; two units is just duplication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777